DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "10" and "100" have both been used to designate the “MRI system.”
Reference characters "150" and "152" have both been used to designate “circuit” (See Para. [0052] of present disclosure).  
Reference characters "160" and "168" have both been used to designate the “control and analysis circuit.”
Reference characters "158" and "164" have both been used to designate the “interface circuit.”   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “108” has been used to designate “a scan plane network,” “remote access and storage systems or devices such as picture archiving and communication systems (PACS),” and “remote access and storage devices.”
Reference character “150” has been used to designate both a “driver circuit” and a “circuit.”
Reference character “152” has been used to designate both “another control circuit” and a “circuit.”
Reference character “208” has been used to designate both a “coverage network” and a “scan plane network.”
Reference character “220” has been used to designate both a “mask image” and  “shaded regions.”
Reference character “224” has been used to designate both “imaging scan plane(s)” and an “analytic plane.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “382.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because it uses the phrase, “diagnostic images includes data.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring localizer images, providing those images to a network to select an image subset, processing this subset to determine a scan plane, and acquiring diagnostic images using the scan plane. 
As drafted, the limitations of acquiring localizer images, providing those images to a network to select an image subset, processing this subset to determine a scan plane, and acquiring diagnostic images using the scan plane are, under their broadest reasonable interpretation, subject matter which covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an imaging system” (See claims 1, 10, and 16) and a “processing component” nothing in the claimed elements precludes the step from practically being performed in the mind. For example, but for the “imaging system” language, “acquiring” in the context of this claim encompasses the user manually gathering localizer or diagnostic images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – using a processor to access the memory and execute the processor-executable routines. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to access the memory and execute the processor-executable routines amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 2-9, 11-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the dependent claims 2-9, 11-15, and 17-20  and the independent claims 1, 10, and 16 are all found not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reda (US 2019/0021625 A1).
	Regarding claim 1, Reda discloses a method for imaging an anatomic region, comprising: 
acquiring a plurality of localizer images using an imaging system (See Reda: Abst. (clarifying that the disclosure pertains to a, "method to automatically align magnetic resonance (MR) scans for diagnostic scan planning includes acquiring a three-dimensional (3D) localizer image of an anatomical object")); 
providing the plurality of localizer images to a localizer network trained to select a subset of the localizer images for detection and visualization of an anatomic landmark-of- interest based on the image contents of the subset of localizer or scout images (See Reda: Abst. providing that the, "method to automatically align magnetic resonance (MR) scans for diagnostic scan planning includes acquiring a three-dimensional (3D) localizer image of an anatomical object. One or more initial landmarks are identified in the 3D localizer image using a landmarking engine"); 
processing the subset of localizer or scout images or an image construct generated from the localizer images using a scan plane network trained to determine one or more image scan planes or image scan plane parameters that contain regions of the anatomic landmark-of-interest (See Reda: Para. [0022] (stating that, "a rough localization of the center of an anatomical object is first performed using a landmarking engine ... the anatomical object is registered to a canonical space, before performing a fine detection of relevant anatomical features in the aligned image using the landmarking engine") and Para. [0026] (clarifying that the, "term 'landmarking engine,' as used herein refers to any combination of software and hardware that is able to automatically detect landmarks in a given image ... [including those which use] artificial intelligence, including a suite of machine learning based anatomical pattern recognition algorithms, to automatically detect landmarks and other structures in images")); and acquiring one or more diagnostic images using the one or more image scan planes or image scan plane parameters (See Reda: Paras. [0031] to [0032] (providing that once, "the landmarks are computed, they are used ... to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation ... [Then] these boxes are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points ... [Then,] based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images")).
	Regarding claim 2, Reda discloses the method of claim 1 (See above discussion), wherein the one or more localizer or scout images are acquired as part of a pre-acquisition step (See Reda: Para. [0025] (clarifying that, "at step 305, a scout scan of a patient's elbow is performed to acquire an almost isotropic 3D localizer image volume"); Fig. 3, Ref. Char. 305)
prior to acquisition of one or more diagnostic images (See Reda: Paras. [0031] to [0032] (providing that, "step 330 [is performed] to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation ... [Then] these boxes are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points ... [Then,] based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images"); Fig. 3, Ref. Char. 330).
	Regarding claim 3, Reda discloses the method of claim 1 (See above discussion), wherein one or both of the localizer network or scan plane network are trained using pairs of localizer or scout images and corresponding diagnostic images acquired based on the localizer or scout images (See Reda: Para. [0028] (clarifying that, "orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow. An optimal longitude corresponding to the predicted colatitude is then determined"), Para. [0030] (providing that, "registration at step 320 may depend on the method used to determine the orientation of the axis at step 315. For example, where the regression-based method described above is employed the image volume may be re-oriented based on the predicted colatitude and the optimal longitude. The re-orientation may be performed a single time or, in some instances, it may be repeatedly performed to increase accuracy"), and Para. [0031] (stating that if, "necessary, the operator may acquire another localizer image or apply additional offset parameters to the reference points and repeat the method 300 until the reference boxes produced by the method 300 are set as desired")), wherein the diagnostic images includes data specifying an image scan plane prescription with respect to the associated localizer or scout image (See Reda: Para. [0032] (providing that, "based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images")).
Regarding claim 4, Reda discloses the method of claim 1 (See above discussion), wherein the localizer network is trained to select a respective localizer or scout image having the maximal or optimal coverage of the anatomic landmark-of-interest (See Reda: Para. [0030] (providing that the, "registration at step 320 may [rely upon a method such that] the image volume may be re-oriented based on … the optimal longitude")).
	Regarding claim 5, Reda discloses the method of claim 1 (See above discussion), wherein the subset of localizer or scout images or the image construct generated from the localizer or scout images, prior to processing by the scan plane network, are processed by a coverage network trained to identify an imaging field- of-view associated with the anatomic landmark-of-interest or a related anatomic structure (See Reda: Paras. [0028]-[0031] (clarifying that at, "step 315, one or more main axes of ... the image ... [are] identified using a steering engine and the initial landmark(s) … [then at] step 320 ... [registration is made] to a canonical space … [and] a majority (or all) images used for training the landmarking engine ... [are] oriented in the same canonical space as used at step 315 ... [then, once] the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325... [and once] the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation"); Fig. 3, Ref. Chars. 315, 320, 325, and 330).
	Regarding claim 7, Reda discloses the method of claim 1 (See above discussion), wherein the scan plane network determines the one or more image scan planes or image scan plane parameters by fitting an analytic plane to a plane mask encompassing the anatomic landmark-of-interest in the subset of localizer or scout images or the image construct generated from the localizer or scout images (See Reda: Para. [0031] (providing that once, "the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325 ... Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation"))
	Regarding claim 8, Reda discloses the method of claim 1 (See above discussion), wherein the anatomic landmark-of-interest is not segmented prior to determining the one or more image scan planes or image scan plane parameters (See Reda: Para. [0025] (clarifying that, method 300 … [starts] at step 305, [wherein] a scout scan … is performed"), Para. [0026] (providing that next, "at step 310, a rough localization … is performed using a landmarking engine"), Para. [0028] (stating that at, "step 315, one or more main axes ... [are] identified using a steering engine"), Para. [0029] (clarifying that at, "step 320 ... [registration] to a canonincal space [occurs]"), Para. [0030] (providing that once, "the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325 ... [which] are used at step 330 to compute several reference points prescribing 3D bounding boxes"), and Para. [0032] (stating that once, "the reference points have been determined, they may be used to calculate a transformation matrix ... Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest ... [and from the this a] scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images"); Fig. 3; (Please note that for the purposes of this examination the method provided by Figure 3 is not considered to include a segmentation as provided for in the present claim.)).
	Regarding claim 9, Reda discloses the method of claim 1 (See above discussion), wherein the image construct generated from localizer or scout images is a three-dimensional localizer volume parameterized to serve as input to the scan plane network (See Reda: Abst. (clarifying that the disclosure pertains to a, "method to automatically align magnetic resonance (MR) scans for diagnostic scan planning includes acquiring a three-dimensional (3D) localizer image of an anatomical object")).
	Regarding claim 10, Reda discloses an imaging system (See Reda: Abst. (clarifying that the disclosure pertains to a, "method to automatically align magnetic resonance (MR) scans for diagnostic scan planning includes acquiring a three-dimensional (3D) localizer image of an anatomical object") and Para. [0040] (providing that, "computing environment 500 may further include the computer system 510 operating in a networked environment using logical connections to one or more image scanners such as imaging device 580")) comprising: a memory encoding processor-executable routines for determining one or more imaging scan planes; a processing component configured to access the memory and execute the processor-executable routines, wherein the routines, when executed by the processing component, cause the processing component to: acquire a plurality of localizer or scout images (See Reda: Para. [0035] (stating that the, "computer system 510 also includes a system memory 530 coupled to the bus 521 for storing information and instructions to be executed by processors 520 … The application programs 535 may include, for example, the steering engine and landmarking engine (described above with reference to FIGS. 1 and 2) as well as an application which combines the two engines to perform the various methods described herein") and Abst. (clarifying that the disclosure pertains to a, "method to automatically align magnetic resonance (MR) scans for diagnostic scan planning includes acquiring a three-dimensional (3D) localizer image of an anatomical object")); 
process the plurality of localizer or scout images using a localizer network trained to select a subset of the localizer images for detection and visualization of an anatomic landmark-of-interest based on the image contents of the subset of localizer images (See Reda: Abst. (providing that the, "method to automatically align magnetic resonance (MR) scans for diagnostic scan planning includes acquiring a three-dimensional (3D) localizer image of an anatomical object. One or more initial landmarks are identified in the 3D localizer image using a landmarking engine")); process the subset of localizer or scout images or an image construct generated from the localizer or scout images using a scan plane network trained to determine one or more image scan planes or image scan plane parameters that contain regions of the anatomic landmark-of-interest (See Reda: Para. [0022] (stating that, "a rough localization of the center of an anatomical object is first performed using a landmarking engine ... the anatomical object is registered to a canonical space, before performing a fine detection of relevant anatomical features in the aligned image using the landmarking engine") and Para. [0026] (clarifying that the, "term 'landmarking engine,' as used herein refers to any combination of software and hardware that is able to automatically detect landmarks in a given image ... [including those which use] artificial intelligence, including a suite of machine learning based anatomical pattern recognition algorithms, to automatically detect landmarks and other structures in images")); and 
acquire one or more diagnostic images using the one or more image scan planes or image scan plane parameters (See Reda: Para. [0031] (providing that once, "the landmarks are computed, they are used ... to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation ... [Then] these boxes are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points")).
	Regarding claim 11, Reda discloses the imaging system of claim 10 (See above discussion), wherein the localizer network is trained to select a respective localizer or scout image having the maximal or optimal coverage of the anatomic landmark-of-interest (See Reda: Para. [0030] (providing that the, "registration at step 320 may [rely upon a method such that] the image volume may be re-oriented based on … the optimal longitude")).
	Regarding claim 12, Reda discloses the imaging system of claim 10 (See above discussion), wherein the subset of localizer or scout images or the image construct generated from the localizer or scout images, prior to processing by the scan plane network, are processed by a coverage network trained to identify an imaging field-of-view associated with the anatomic landmark-of-interest or a related anatomic structure (See Reda: Paras. [0028]-[0031] (clarifying that at, "step 315, one or more main axes of ... the image is identified using a steering engine and the initial landmark(s) … [then at] step 320 ... [registration is made] to a canonical space … [and] a majority (or all) images used for training the landmarking engine is oriented in the same canonical space as used at step 315 ... [then once] the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325... [and once] the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation"); Fig. 3, Ref. Chars. 315, 320, 325, and 330).
	Regarding claim 13, Reda discloses the imaging system of claim 10 (See above discussion), wherein the one or more localizer or scout images are acquired as part of a pre-acquisition step (See Reda: Para. [0025] (clarifying that, "at step 305, a scout scan of a [patient] … is performed to acquire an almost isotropic 3D localizer image volume"); Fig. 3, Ref. Char. 305) prior to acquisition of one or more diagnostic images (See Reda: Paras. [0031] to [0032] (providing that, "step 330 [is performed] to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation ... [Then] these boxes are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points ... [Then,] based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images"); Fig. 3, Ref. Char. 330).
	Regarding claim 14, Reda discloses the imaging system of claim 10 (See above discussion), wherein the scan plane network determines the one or more image scan planes or image scan plane parameters by fitting an analytic plane to a plane mask encompassing the anatomic landmark-of-interest in the subset of localizer or scout images or the image construct generated from the localizer or scout images (See Reda: Para. [0031] (providing that once, "the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325 ... Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation")).
	Regarding claim 15, Reda discloses the imaging system of claim 10 (See above discussion), wherein the anatomic landmark-of-interest is not segmented prior to determining the one or more image scan planes or image scan plane parameters (See Reda: Para. [0025] (clarifying that, method 300 … [starts] at step 305, [wherein] a scout scan … is performed"), Para. [0026] (providing that next, "at step 310, a rough localization … is performed using a landmarking engine"), Para. [0028] (stating that at, "step 315, one or more main axes ... [are] identified using a steering engine"), Para. [0029] (clarifying that at, "step 320 ... [registration] to a canonincal space [occurs]"), Para. [0030] (providing that once, "the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325 ... [which] are used at step 330 to compute several reference points prescribing 3D bounding boxes"), and Para. [0032] (stating that once, "the reference points have been determined, they may be used to calculate a transformation matrix ... Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest ... [and from the this a] scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images"); Fig. 3; (Please note that for the purposes of this examination the method provided by Figure 3 is not considered to include a segmentation as provided for in the present claim.)).
	Regarding claim 16, Reda discloses a method for assessing an image scan plane prescription, comprising: acquiring localizer or scout data using an imaging system (See Reda: Para. [0025] (clarifying that as, "would be generally understood by one skilled in the art, a scout scan is a low-resolution volumetric image taken of a region of a patient ... [and] a scout scan ([may] also referred [be] to as a "localizer" scan)") and Para. [0026] (providing that, "at step 310, a rough localization ... is performed using a landmarking engine to identify one or more initial landmarks in the localizer image")); providing the localizer or scout data to a neural network trained to generate synthetic image data at a resolution greater than the localizer or scout data (See Reda: Para. [0027] (stating that, "initial landmarks determined at step 310 generally identify a principal location of the anatomical object being scanned"), Para. [0028] (providing that at, "step 315, one or more main axes of ... the image is identified using a steering engine and the initial landmark(s). The term 'steering engine,' as used herein refers to software that automatically determines the orientation ... and orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach"), Para [0029] (clarifying that at, "step 320, the ... [anatomic region] is registered to a canonical space ... [such that the] re-orientation may be performed a single time or, in some instances, it may be repeatedly performed to increase accuracy"), and Para. [0031] (stating that once, "the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325. Because the image has been reoriented into the canonical space, the landmarking engine provides more accurate results. Thus, the number of landmarks is greater than the landmarks determined at step 315")); 
reformatting the synthetic image data based on an image scan plane prescription to generate reformatted synthetic image data (See Reda: Para. [0031] (stating that once, "the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325. Because the image has been reoriented into the canonical space, the landmarking engine provides more accurate results. Thus, the number of landmarks is greater than the landmarks determined at step 315. Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the ... [anatomic region] in a desired orientation")); receiving feedback related to the reformatted synthetic image data (See Reda: Para. [0031] (providing that, "these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above. In some embodiments, these boxes are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points")); 
based upon the feedback, modifying the image scan plane prescription to generate a modified image scan plane prescription (See Reda: Para. [0031] (stating that if, "necessary, the operator may acquire another localizer image or apply additional offset parameters to the reference points and repeat the method 300 until the reference boxes produced by the method 300 are set as desired")); and acquiring one or more diagnostic images using the modified image scan plane prescription (See Reda: Para. [0032] (providing that, "based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the [anatomic region]")).
	Regarding claim 17, Reda discloses the method of claim 16 (See above discussion), wherein the localizer or scout data comprise a set of two- dimensional localizer or scout images or a low-resolution three-dimensional localizer (See Reda: Abst. (clarifying that the disclosure pertains to a, "method to automatically align magnetic resonance (MR) scans for diagnostic scan planning includes acquiring a three-dimensional (3D) localizer image of an anatomical object") and Para. [0025] (clarifying that as, "would be generally understood by one skilled in the art, a scout scan is a low-resolution volumetric image taken of a region of a patient ... [and] a scout scan ([may] also referred [be] to as a "localizer" scan)")).
	Regarding claim 18, Reda discloses the method of claim 16 (See above discussion), wherein the steps of receiving feedback and of modifying the image scan plane prescription comprise: receiving one or more manual changes to the image scan plane prescription from a reviewer; modifying the reformatted synthetic image data based on the manual changes to generate the modified image scan plane prescription; and updating the display of the reformatted synthetic image data (See Reda: Para. [0031] (stating that if, "necessary, the operator may acquire another localizer image or apply additional offset parameters to the reference points and repeat the method 300 until the reference boxes produced by the method 300 are set as desired")).
	Regarding claim 19, Reda discloses the method of claim 16 (See above discussion), wherein the steps of receiving feedback and of modifying the image scan plane prescription comprise: displaying a palette of reformatted synthetic images displaying possible variations of parameters of the image scan plane prescription (See Reda: Para. [0031] (clarifying that once, "the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325. Because the image has been reoriented into the canonical space, the landmarking engine provides more accurate results. Thus, the number of landmarks is greater than the landmarks determined at step 315. Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation ... FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described ... these boxes are presented to the operator of the imaging device in a graphical user interface (GUI)")); receiving a selection of a respective reformatted synthetic image from the palette; and modifying the image scan plane prescription based on the selection to generate a modified image scan plane prescription (See Reda: Para. [0031] (specifying further that the, "boxes [which] are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points. If necessary, the operator may acquire another localizer image or apply additional offset parameters to the reference points and repeat the method 300 until the reference boxes produced by the method 300 are set as desired")).
	Regarding claim 20, Reda discloses the method of claim 16 (See above discussion), wherein the steps of receiving feedback and of modifying the image scan plane prescription comprise: generating a palette of reformatted synthetic images displaying possible variations of parameters of the image scan plane prescription (See Reda: Para. [0031] (clarifying that once, "the image is re-oriented, the landmarking engine is again applied to the image volume to yield an updated set of landmarks at step 325. Because the image has been reoriented into the canonical space, the landmarking engine provides more accurate results. Thus, the number of landmarks is greater than the landmarks determined at step 315. Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan ... in a desired orientation ... FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described ... these boxes are presented to the operator of the imaging device in a graphical user interface (GUI)")); submitting the palette to a selection neural network trained to select a respective reformatted synthetic image based on an extent to which an anatomic structure-of-interest is present; and modifying the image scan plane prescription based on the selection to generate a modified image scan plane prescription (See Reda: Para. [0013] (providing, "a system for automatically aligning MR scans for diagnostic scan planning comprises an MRI scanner configured to acquire a 3D localizer image of an anatomical object, and one or more computers. The computers identify (i) one or more initial landmarks in the 3D localizer image using a landmarking engine; and (ii) a main axis associated with the anatomical object based on the one or more initial landmarks. The computers register the 3D localizer image to a canonical space based on the main axis associated to yield a registered 3D localizer image, and apply the landmarking engine to the registered 3D localizer image to yield one or more updated landmarks. Based on the updated landmarks, the computers compute a plurality of reference points for performing an MR scan. Using these reference points, the computers determine a scan plan and then execute that scan plan for the anatomical object using the MRI scanner") and Para. [0028] (clarifying that, "orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reda as applied to claim 5 above, and further in view of Cetingul (US 2017/0071470 A1).
	Regarding claim 6, Reda discloses the method of claim 5 (See above discussion), and therefore substantially what is described in claim 6.
	However, Reda fails to teach wherein the coverage network generates a binary coverage mask as part of identifying the imaging field-of-view.
	Nevertheless, Cetingul teaches wherein the coverage network generates a binary coverage mask as part of identifying the imaging field-of-view (See Cetingul: Para. [0028] (clarifying that the, "image analysis framework 200 … [includes] step 205, image preprocessing steps … [which] may include … binary masks"), Para. [0029] (providing that, "at step 210, regions of the image with suspected abnormalities are excluded ... automatically"), and Para. [0030] (stating that after, "exclusion ... the remaining normal tissues are modeled")).
The teachings of Reda and the teachings of Cetingul are considered to be analogous to the claimed invention because they are in the same field of non-invasive acquisition of images and computer automated methods of image analysis. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reda with the teachings of Cetingul. This is because Cetingul Paragraph 28 provides the motivation of using, "image preprocessing steps [(e.g. binary masks)]… to improve the quality of the acquired … data."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793